Citation Nr: 0116706	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-20 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased original rating for 
dysthymia, greater than 10 percent.

2.  Entitlement to an increased rating for radial 
arteriovenous malformation, status post amputation of the 
right (major) thumb, currently evaluated as 40 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1985.  The veteran had two years, eight months, and 
14 days of previous active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  During all times pertinent to the determination of the 
assignment of an original rating, the veteran's dysthymia has 
been productive of minimal symptoms.  It has not been 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
normal self-care, and normal conversation), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).

3.  The veteran's radial arteriovenous malformation, status 
post amputation of the right (major) thumb, is productive of 
the amputation of the right thumb, but is not productive of 
loss of use of the right hand or of ankylosis or amputation 
of any other fingers of the right hand.

4.  The veteran's service connected disabilities consist of 
radial arteriovenous malformation, status post amputation of 
the right (major) thumb, evaluated as 40 percent disabling; 
and dysthymia, evaluated as 10 percent disabling.  His 
combined evaluation is 50 percent.

5.  The veteran has completed high school, and has had 
employment experience as a security guard, driver, and in 
performing yard work.

6.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an original rating 
greater than 10 percent for dysthymia are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9433 (2000).

2.  The criteria for entitlement to a rating greater than 40 
percent for radial arteriovenous malformation, status post 
amputation of the right (major) thumb are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5125, 5152, 5216-5223 (2000).

3.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has not alleged 
that there are any relevant records that may be obtained 
which have not already been associated with the claims 
folder.  He has also been afforded VA examinations that 
contain the necessary findings to evaluate his claims.  The 
appellant has been informed of the evidence necessary to 
substantiate the claims on appeal in the statement of the 
case.  The Board accordingly finds that the duty to assist 
the appellant has been satisfied.


I.  Entitlement to an increased original rating for 
dysthymia.

The veteran established service connection for dysthymia by 
means of a January 2000 rating decision, which assigned a 10 
percent disability rating and an effective date of May 26, 
1999.  That original rating is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Dysthymia is evaluated pursuant to Diagnostic 
Code 9433 of the Schedule.  Mental disorders are evaluated 
pursuant to the criteria found in the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130 (2000).  Under those 
criteria, a rating of 10 percent is warranted where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  

A rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, normal self-care, and 
normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130 (2000).

A November 16, 1998, VA medical report shows that the veteran 
stated that he had dysthymia and had multiple surgeries on 
his hand.  He also claimed to have reflex sympathetic 
dystrophy and said he had found out about it on the internet.  
He claimed he was having some memory problems.  He last 
worked October 5, 1998, for a delivery service.  His lack of 
work caused family problems.  The veteran was receiving 
counseling for anger management and family issues.  He used 
to drink heavily, but quit in 1985 and did not drink at the 
time of the interview.

A November 16, 1998, VA medical report summary shows that the 
veteran had a major depressive disorder.  He did not have 
post-traumatic stress disorder or substance abuse.  His 
global assessment of functioning was listed as 80.

In a post-traumatic stress disorder screening form, the 
veteran answered that he had memories of a close friend 
killed in a heavy equipment accident and that he was trying 
to get him out.  He also had memories of some gruesome scenes 
during his time as a volunteer fireman.  He stated that he 
thought about these events when he didn't want to, even when 
there was nothing to remind him.  He did not have dreams 
about them or find himself acting or feeling as though he 
were back at that time.  He had not felt a lot worse when in 
a situations reminding him of those events.  He made a 
special effort to avoid thinking about those events or 
getting upset about them.  He tried to stay away from things 
that would remind him of those events.  

He reportedly did not have trouble remembering any important 
parts of these events.  He was slightly less interested in 
things that used to be important to him.  He did not feel 
distant or cut off from others.  He did not feel less 
strongly about things or feel numb or that he was unable to 
have loving feelings for people close to him.  He did not 
feel that he would never have a normal life or that he would 
die prematurely.  He had trouble with sleeping in that he 
slept too much.  He was often irritated.  He had trouble 
concentrating.  He was watchful or on guard when there was no 
reason to be.  He was jumpy or easily startled.  These 
symptoms claimed by the veteran had been present for at least 
three months.  The examiner found that the veteran's symptoms 
did not meet the "DSM-IV criteria for PostTraumatic Stress 
Disorder."  Although the veteran had some post-traumatic 
stress disorder symptoms, the examiner found that he did not 
meet the criteria.

In a depressive disorder screening form, the veteran 
indicated that there were periods when he felt depressed or 
"down" nearly every day.  There were periods nearly every day 
when he was uninterested or unable to do things he used to 
do.  He started feeling depressed two years earlier, and felt 
that it was worsening in the prior nine months.  His symptoms 
lasted for at least two weeks.  He claimed a reduced appetite 
and weight loss of 15 pounds within 30 days.  He forced 
himself to eat.  He was reportedly not underweight.  

The veteran also claimed trouble sleeping.  He stated that he 
slept twelve hours, but awoke feeling tired.  He went to 
sleep easily.  He awoke often to check the door and his 
property.  He stated that he was told that he sleepwalked.  
The veteran claimed that he felt so fidgety or restless that 
he couldn't sit still, although he sat quietly in the chair 
for the examination.  The veteran stated that he felt 
unusually tired, fatigued, or low on energy.  He stated that 
he was tired in the morning, sometimes until noon, and that 
he napped at noon.  

The veteran stated that he felt guilty about failing to help 
his family.  The veteran stated that he was having trouble 
thinking, concentrating, and making decisions.  The veteran 
stated that he thought about death, but not suicide.  He 
thought about suicide "a while back," but had no history of 
attempts.  The examiner could not explain the veteran's 
symptoms as due to medical conditions, substance abuse, 
medication, or bereavement.  The examiner felt that the 
veteran met the "DSM-IV criteria for major depressive 
disorder."

A December 2, 1998, VA medical report shows that the veteran 
was seen in pain management.  He reported hand, arm, and 
shoulder pain since the 1980s, becoming more severe, and that 
he had been unable to work since October 1997.  His right 
thumb was to be amputated which he had been told would stop 
the pain.  Objective examination found his mood mildly 
dysphoric with a full range of affect, which was congruent 
with the content of the interview.  He denied homicidal and 
suicidal ideation and intent.  The examiner provided an 
assessment of chronic hand, arm, and shoulder pain.

A December 7, 1998, VA medical report shows that the veteran 
reported poor communication with his wife.  They had been 
married for 24 years.  He described her as verbally 
aggressive and over-controlling.  She complained about his 
poor employment records and poor financial management.  The 
children, aged 20 and 16 were living at home and doing well.  
Objective examination found him alert and oriented.  He held 
his thumb in the air.  Speech and behavior were unremarkable.  
There were no psychotic symptoms.  The examiner diagnosed 
major depression.

The veteran's claim for total rating was received in June 
1999.  He reported that he had completed high school, and had 
employment experience as a security guard and driver.  He 
also reported that he had last worked in October 1998.  

A statement from a former employer shows that the veteran was 
employed from July to October 1998.  The employer reported 
that the veteran had initially been employed as a truck 
driver with light duty due to his physical and mental 
disorders.  The employer experienced difficulty sending the 
veteran for deliveries because he would get lost and 
disoriented, and was not able to follow instructions unless 
they were written down.  He was eventually switched to 
working on the loading docks and performing yard work.  He 
performed this employment "until he just didn't show up 
anymore."

A statement from the veteran's sister relates that the 
veteran was in an auto accident at age 14 and was in a comma 
for three weeks due to head trauma.  She related that his 
condition deteriorated after his return from military service 
in 1988.

The veteran's pastor reported that the veteran experienced 
constant right hand and shoulder pain, isolated himself from 
other men in the congregation.  The pastor commented that he 
did not know whether the veteran depressed state was related 
to the constant pain or a brain injury that had reportedly 
occurred at the age of 14.

In conjunction with his claim for total rating, the veteran 
reported that he had been denied benefits by the Social 
Security Administration.

The veteran also submitted a copy of a letter written by his 
wife in 1989, relating the veteran's symptoms of 
forgetfulness, and drastic mood changes.

A July 29, 1999, VA medical report shows that the veteran 
stated that he felt very depressed.  He was worrying a lot, 
especially when he was alone at home.  He reported some 
increased episodes of worrying.  He denied tearfulness.  He 
admitted to occasional periods of depressive symptoms such as 
unhappiness, withdrawal, and helplessness.  He denied any 
hypomanic behavior.  He denied substance use.  Objective 
examination found the veteran fully groomed.  He had good eye 
contact and was a good conversant.  He appeared cheerful some 
but not to an elated degree.  Speech was goal-oriented and 
not pressured.  Attention and concentration were fairly good.  
There was no lability or irritability noted.  Some 
depressive, or concerned or worried mood was noted.  There 
was no homicidal or suicidal ideation.  He denied inner 
jitteriness, nausea, and soft or loose stools.  The examiner 
provided an assessment of depressive disorder not otherwise 
specified.

An August 8, 1999, VA medical report shows that the veteran 
complained of pervasive sadness, problems with concentration, 
sleep disturbance with onset insomnia and frequent awakening, 
agitation, intrusive thoughts (of the suicide of a friend, of 
a friend mangled and killed in an equipment accident, and of 
gruesome scenes witnessed as a volunteer firefighter), 
marital conflicts relating to the veteran's excessive focus 
on his pain and disability, and talking to himself in public 
which embarrassed his family.  The veteran stated that he was 
doing "OK," but had a lot of pain from his hand the 
previous day.  He said that his wife was "fussing" less and 
better able to recognize when he was in pain.  He felt 
everything was going "so-so good."  Supportive counseling 
was offered as the veteran enjoyed talking about his 
disability and other issues.  A mental status examination 
found the veteran alert and oriented.  His mood was normal 
and his affect was full and appropriate.  Speech was within 
normal limits.  Behavior was mildly agitated.  He was 
obsessed with pain and disability.  He focused on his arm and 
amputated thumb, but less that previously.  He felt that his 
sadness had improved.  Sleep was still a problem.  He 
reported talking to himself less in public, but he still 
needed to improve.  He had less domestic conflict.  Pain and 
poor sleep were his main problem areas.  The examiner 
provided a clinical impression that the veteran continued to 
focus on his pain and disability and seemed to make it almost 
his identity and his way of relating to others and to life.  
The examiner diagnosed depressive disorder, not otherwise 
specified, chronic pain the hand and arm, and reflex 
sympathetic dystrophy by history provided by the veteran.  
The examiner provided a global assessment of functioning of 
50.

An August 1999 VA hand examination notes that the veteran 
stated that he had been in a melancholic mood for eight 
years.  He was preoccupied with the problem of his right arm.  
He stated that he was unable to perform his normal occupation 
of truck driver.  The examiner diagnosed dysthymic disorder 
as the result of the veteran's right hand disability.

A September 1999 VA mental disorders examination shows that 
the veteran claimed that he had been ridiculed during 
childhood because his hand disability restricted his ability 
to do things.  He completed high school in 1971.  His 
academic career was uneventful.  He took a few college level 
courses while in service.  He had been married since 1972 and 
reported that it was like a roller coaster and had some 
problems.  He claimed that the problems were mostly because 
he was unable to work, which resulted in financial problems.  
He had two children, ages 20 and 16, who lived at home with 
him.  The veteran had been unemployed since October 1998 and 
claimed that he was unable to work because of medical 
problems, namely spasms in the back and neck area.  He also 
claimed that he had excessive sweating in the right side of 
the body and that his amputated right thumb made it difficult 
to get a good grasp on things.  In the past he had worked in 
the construction business as a plasterer, as a newspaper 
deliveryman, had cut yards, and had done window washing.  He 
denied any problems with alcohol or drugs.  He also denied 
any legal problems.

The veteran denied any history of suicide attempts or 
inpatient care.  He had received outpatient treatment and was 
taking Zoloft and Elavil.  He claimed that he felt some 
degree of depression manifested by low moods and feeling 
frustrated about not being able to function adequately.  The 
mental status examination found that the veteran was 46 years 
old.  He was wearing a big glove on his right hand, which 
obviously showed the loss of the right thumb.  Throughout the 
interview he appeared to be exaggerating his symptoms, 
especially talking about feeling emotionally ridiculed and 
abused because of his restriction of the mobility of his 
right hand.  He also repeatedly appeared to not be able to 
remember simple things such as not remembering where he was 
born or when he completed high school.  

The examiner felt that there was absolutely no reason as to 
why he would have any difficulty remembering where he was 
born when other aspects of his memory were fairly good.  This 
raised definite doubts in the examiner's mind that the 
veteran was appearing to be a lot worse than he really was.  
There was minimal evidence of depression.  His affect was 
appropriate.  There was no evidence of visual or auditory 
hallucinations, perceptual deficits, or psychosis.  He was 
oriented to time, place, and person.  The examiner did not 
see any reason why he would have any memory impairment.  He 
denied being suicidal or homicidal.

The examiner stated that the veteran apparently had some 
problems with his right upper extremity, but there was not 
much evidence of depression.  Rather, his symptomatology was 
very mild.  The examiner felt that the veteran would like to 
believe that he was unable to work due to his right hand, but 
the examiner felt that the depression was definitely not 
enough to warrant unemployment.  The examiner stated that he 
"should be able to work as far as a psychiatric point of 
view is concerned."  The examiner diagnosed dysthymia.  The 
examiner assigned a global assessment of functioning score of 
80 from depression alone and opined that the veteran was 
competent to handle his own affairs.

The Board finds that the veteran does not meet the criteria 
for an original rating greater than 10 percent for his mental 
disorder.  The evidence shows that the veteran has been 
diagnosed with major depressive disorder and with dysthymia.  
However, in the opinions of the examining physicians, the 
veteran's mental disorder is "very mild" and he "should be 
able to work from a psychiatric point of view."  He has been 
assigned a global assessment of function solely due to 
depression that is meant to signify absent or minimal 
symptoms.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2000).  While it 
is true that the veteran was assigned a global assessment of 
function of 50 on one occasion, that score was provided for 
both service connected and non-service-connected conditions.  
The most recent examiner expressed the opinion that the 
veteran was trying to appear "a lot worse than he really 
was."

The veteran is prescribed continuous medication for his 
mental disorder, which warrants a rating of 10 percent.  
However, the Board finds that at all times pertinent to this 
determination, the evidence does not show symptomatology of a 
severity that would warrant a 30 percent rating.  The global 
assessment of function does not reflect occasional decrease 
in work efficiency or intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, normal self-care, and 
normal conversation).  Although the veteran attempted to 
demonstrate mild memory loss, the examiner at the most recent 
examination did not see any reason for the veteran's memory 
loss.  The evidence does not show panic attacks or 
suspiciousness.  The veteran has complained of sleep 
disturbance in getting too much sleep.  

While the evidence may show some depressed mood or anxiety, 
and the veteran complains of sleep disturbance, the severity 
of that symptomatology does not appear to be of the level 
envisioned for the 30 percent rating as that symptomatology 
does not appear to result in  occupational or social 
impairment consistent with a 30 percent rating.  The Board 
has considered the most recent examiner's comments regarding 
the veteran's "appearing to be a lot worse that he really 
was" in finding that the criteria for a rating greater than 
10 percent are not met.  The Board has also considered the 
reports of the veteran's former employer and others that the 
veteran experiences significant forgetfulness.  However, none 
of the competent medical evidence attributes the 
forgetfulness to the service-connected dysthymia.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating greater than 10 percent for 
dysthymia are not met.  The preponderance of the evidence is 
against the veteran's claim and his claim is denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9433 (2000).


II.  Entitlement to an increased rating for radial 
arteriovenous malformation, status post amputation of the 
right (major) thumb, currently evaluated as 40 percent 
disabling.

The veteran contends that a rating greater than 40 percent is 
warranted for radial arteriovenous malformation, status post 
amputation of the right (major) thumb.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for status post 
exploratory operation of the right thenar eminence by means 
of a February 1986 rating decision, which assigned a 10 
percent disability rating.  A September 1996 Board decision 
granted an additional 10 percent rating for neurologic 
disability of the right thumb.  That Board decision was 
implemented by a November 1996 rating decision which assigned 
a 10 percent rating for mild incomplete paralysis of the 
ulnar aspect of the right thumb and continued a 10 percent 
rating for status post exploratory operation of the right 
thenar eminence.  A July 1997 rating decision assigned a 30 
percent rating for mild incomplete paralysis of the ulnar 
aspect of the right thumb.  An April 1999 rating decision 
reclassified the veteran's right thumb disability as radial 
arteriovenous malformation, status post right thumb 
amputation, and assigned a single 40 percent rating.  A 
January 2000 rating decision continued that 40 percent rating 
for radial arteriovenous malformation, status post amputation 
of the right (major) thumb.  That rating decision is the 
subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Amputation of the thumb is evaluated pursuant to 
the criteria found in Diagnostic Code 5152 of the Schedule, 
which assigns a rating of 40 percent where the major thumb is 
amputated.  38 C.F.R. § 4.71a (2000).  A rating greater than 
40 percent for a right thumb disability would be available 
where other fingers on the right hand in addition to the 
thumb were either amputated or ankylosed (Diagnostic Codes 
5216-5223).  A rating of 70 percent would be warranted if 
loss of use of the major hand were shown.  38 C.F.R. § 4.71a 
(2000).

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, that is whether acts such as grasping and 
manipulation could be accomplished equally well by an 
amputation stump with prosthesis.  Complete ankylosis of two 
major joints of the upper extremity will constitute loss of 
use of the hand.  38 C.F.R. § 3.350(a)(2) (2000).

The Schedule provides a rating of 40 percent for the 
amputation of the major thumb, and provides a rating of 70 
percent for the loss of use of the entire major hand.  Thus, 
the Schedule assumes that the loss of the thumb is a lesser 
disability than loss of use of the hand.  The Schedule 
further assumes that the loss of a thumb does not 
automatically constitute loss of use of the hand.  In this 
case, the veteran has established service connection for a 
disability of the thumb and the thenar eminence.  However, 
the veteran has not established service connection for any 
other disability of the hand.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

A June 4, 1998, VA medical report shows that the veteran 
complained of increased pain the right hand and numbness.  An 
August 21, 1998, VA medical report shows that the veteran had 
a right thumb hemangioma and reflex sympathetic dystrophy.  
He wore a Jobst glove on the right, which enabled him to 
drive as an occupation.  The thumb was swollen and blue and 
was sensitive to palpation.  Motion of the thumb was limited 
and painful.

An August 24, 1998, VA medical report shows that the veteran 
had uncontrollable swelling of the right hand with 
compressive stocking.  He had eighty pounds fall on the hand 
and there was bluish discoloration of the thumb.  There was 
swelling and pain, but no tenderness.  X-ray showed no 
fractures.  The major issue was swelling.  An August 31, 
1998, VA medical report shows that the veteran had no 
swelling except his thumb.  He had good capillary refill and 
sensation.

An October 2, 1998, VA medical report shows that the veteran 
was seen for evaluation of right thumb swelling with 
progression to include the entire arm.  He had an 
arteriovenous fistula causing venous hypertension of his 
right upper arm.  He had also developed reflex sympathetic 
dystrophy of the right upper extremity.  A prosthetic mesh 
digital tip was requested for the veteran's right thumb.

An October 6, 1998, VA medical report shows that the veteran 
presented with an arteriovenous fistula causing venous 
hypertension of the right upper arm.  He had also developed 
reflex sympathetic dystrophy.  An October 9, 1998, VA medical 
report shows that the veteran complained of numbness in the 
median distribution of the right hand.  There was a huge 
princeps pollicis artery and an enlarged cephalic vein.

An October 16, 1998, VA medical record shows that the veteran 
was being treated for an arteriovenous malformation of his 
hand.  The condition was causing him significant disability 
and chronic pain in his hand due to a condition known as 
reflex sympathetic dystrophy.  The physician felt that the 
veteran would likely require surgery in the near future.

An October 30, 1998, VA operation report shows that the 
veteran underwent a ligation of the arterial feeding vessels 
of the arteriovenous fistula of the right thumb.  This 
procedure was intended to be a temporizing option as the 
veteran had the condition for several years and was 
experiencing chronic pain and some tissue loss of a finger as 
a result of the enlarging fistula.  The veteran was willing 
to attempt any temporary measure to relieve his pain and 
tissue loss.  He understood that ultimately he would probably 
require amputation of the thumb.

A November 9, 1998, VA medical report notes that the veteran 
still had some persistent purplish discoloration of the 
thumb, but that the pain had subsided.  A November 13, 1998, 
VA medical report shows that the veteran had initial relief 
from pain following surgery but that the pain had returned.  
A December 9, 1998, VA operation report shows that the 
veteran's right thumb was amputated at the metacarpal 
phalangeal joint.

A January 13, 1999, VA medical report shows that the veteran 
was instructed in scar massage for desensitization.  The 
examiner was unable to assess grip strength with the 
dynamometer due to the missing thumb.  The veteran was 
concerned about losing grip strength.  It was explained to 
him that without the thumb to provide power, the loss of grip 
strength was inevitable.  The veteran was provided adaptive 
equipment for buttoning and handwriting.

A January 29, 1999, VA medical report shows that the veteran 
was seen for reported pain at the amputation incision and 
along the forearm when he performed lifting activities or 
when pressure was applied.  He was encouraged to be cautious 
when lifting.  A July 16, 1999, VA medical report shows that 
the veteran was issued a wrist cock splint.  An August 6, 
1999, VA medical report shows that the veteran complained of 
a lot of pain the previous day in his hand.

An August 30, 1999, VA examination shows that the veteran is 
right-handed.  He took Flexeril for muscle relaxation and 
Naproxen for musculoskeletal pain.  He had a history of an 
amputation of the right thumb at the metacarpal phalangeal 
joint in 1998.  He still complained of pain in the ulnar and 
median nerves.  He complained of muscle spasms extending up 
the arm and to the right thoracic back.  A Doppler Study of 
the right arm revealed normal arterial flow in both the 
radial and ulnar arteries.  

The biceps, triceps, and brachial reflexes were 2+.  The 
sensation was diminished on the radial side of the arm and 
augmented on the ulnar side.  Trigger points were identified 
in the supraspinatus muscle and in the infraspinous muscle.  
Ischemic pressure on the trigger points resulted in 
significant relief of pain.  The range of motion of the right 
shoulder was 180 degrees in forward flexion and 180 degrees 
in abduction.  Extension was to 45 degrees.  X-ray of the 
right thumb revealed an amputation at the metacarpal 
phalangeal joint without bony changes.  The examiner 
diagnosed myofascial pain syndrome secondary to right 
shoulder/hand syndrome.  The examiner commented that 
myofascial pain syndromes could be significantly relieved by 
a physical therapist skilled in trigger point therapy.  In 
conjunction with psychotherapy there was hope that the 
veteran could, in time, be restored to an employable 
condition.

A September 30, 2000, VA examination shows that the veteran 
complained of considerable pain and paresthesias in the right 
arm.  The right thumb had been amputated.  He reported that 
his pain was 24 hours a day.  It was exacerbated by movement 
of by touching or anyone bumping his arm.  He wore a Jobst 
stocking on the arm because of intermittent swelling and 
edema, which occurred in the arm unprovoked.  He reported 
that he also had entire right hemibody pain including the 
side of his head, all the way down to the right foot and 
toes, which he said predated the onset of his right ulnar 
arteriovenous malformation.  He was taking a number of 
medications for pain including codeine with acetaminophen, 
amitriptyline, abapentin, and Naprosyn.  He also used a TENS 
unit on the arm which he said helped considerably.  

He described numerous incidents with examiners touching him 
during which he became angry and reported one incident in 
which he hit one of the examiners with his hand.  He stated 
that he could not use the hand to perform any activities of 
daily living.  He told the examiner that he had discoloration 
within the hand, which sometimes spread from the base of the 
thumb to the second and third digits.  This was accompanied 
by pain.  He reported that the pain was worse on the back of 
the hand than on the front and it appeared worse toward the 
thumb side of the hand than toward the fifth digit side.  The 
pain also extended up into his arm and occurred over and 
inside of the biceps region of the arm as well as into the 
armpit, where he got a crawling sensation in his armpit.  He 
also had a pain that extended up the side of his neck.  He 
had pain in the right leg and head, which appeared to go 
along with the pain the hand, but he said predated the pain 
in the hand.

Physical examination found the veteran somewhat talkative 
with narcissistic qualities to his speech.  He was somewhat 
threatening.  Examination of the right arm revealed that he 
had give-way weakness in the muscles of that hand, the 
muscles of the wrist, and the biceps, triceps, 
brachioradialis, and deltoids.  This did not allow for 
testing on a Medical Research Council Scale.  He appeared to 
have normal strength in these muscles, but that could not be 
graded based on his give-way weakness.  There appeared to be 
no atrophy.  The right thumb was amputated at the base.  His 
right hand showed three scars.  One was at the very base of 
the thenar muscles and was concentric.  Another was towards 
the first metacarpophalangeal joint of the thumb and was also 
concentric.  The third was at the metacarpophalangeal joint 
from the amputation of the thumb.  He did not have 
discoloration in his other fingers.  He was wearing a Jobst 
stocking on his arm when he came in and did not remove it.  
The examiner did not see any significant edema or 
discoloration of the remainder of his arm.  The remainder of 
his muscle examination showed that he had no fasciculations 
within the hand or the arm.

The veteran was unable to move his digits independently 
without significant pain.  When asked to allow the examiner 
to move the fingers to test strength in the hand, the veteran 
had to take three seconds to prepare himself for the amount 
of pain that it was going to cause him.  Then, he attempted 
to perform the movement, but it was fraught with give-way 
weakness.  However, the veteran was able to adjust his 
glasses with that hand and carry objects in and out of the 
room, such as a bag of medications, without any obvious pain 
and without any loss of dexterity of the remaining fingers.  
This was in stark contrast to his voluntary examination.  
Sensory testing revealed decreased vibratory sensation on the 
posterior aspect of the hand including digits two and five.  
However, he was able to better feel the testing on the palmar 
aspect.

Although the veteran reported decreased sensation, the 
examiner felt that there should not be any difference between 
the two aspects of his hand secondary to bone and joint 
conduction of the low-frequency vibration.  There was 
discoloration at the base of the thumb.  There did not appear 
to be any sweating or edema.  The examiner was not able to 
tease out any sensory loss in any particular sensory nerve 
distribution, although there may have been decreased pinprick 
in digits two and three, but not in digits four and five.  It 
was hard to determine.  The veteran also reported decreased 
pinprick on the dorsal surface of his arm extending up to the 
elbow.  In the areas, which were not decreased to pinprick, 
there appeared to be increased pinprick sensation and he 
appeared to have pain when tested.

The examiner stated that although the veteran had a history 
of being diagnosed with reflex sympathetic dystrophy and had 
the predisposing factors for that particular entity in 
surgical amputation of the right thumb, his right hemibody 
symptoms that predated the surgery called that diagnosis into 
question.  The veteran did not describe the typical Raynaud's 
phenomena, which are one of the diagnostic criteria for 
reflex sympathetic dystrophy.  The examiner noted that while 
the veteran had poor usage of his hand, he also had poor 
cooperation with the examination, and when distracted or not 
paying attention to what he was doing, he was quite dexterous 
using the remaining fingers of his hand and did not appear to 
have any pain.  This finding reportedly called into question 
either his level of somatization associated with the disease 
or his level of cooperation in general.  In the examiner's 
opinion, the veteran did not have reflex sympathetic 
dystrophy.  Although he did have significant disability, the 
examiner felt that he probably had not had an increase in 
disability over time, or at least over the last six months.  
He appeared to use the digits of the right hand very well to 
perform his activities of daily living as the examiner 
watched him moving in and out of the room and carrying things 
around.

The Board finds that the criteria for a rating greater than 
40 percent are not met for the veteran's right thumb 
disability.  The evidence shows that the veteran has 
established service connection for only a disability of the 
thumb and thenar eminence.  The evidence does not show that 
the veteran has any service-connected disability of the other 
fingers.  In addition, the evidence does not show that any of 
the other fingers of the right hand has been amputated or is 
ankylosed.  While the veteran's right thumb has been 
amputated at the metacarpal phalangeal joint, the evidence 
shows that the remainder of the hand is anatomically present.  
Therefore, an increased rating based on either ankylosis or 
amputation of any of the fingers of the right hand is not 
warranted.

The Board finds that the veteran has not lost the use of his 
right hand and that an increased rating is therefore not 
warranted.  The evidence does not show that the veteran has 
any ankylosis of any of the major joints of the right upper 
extremity and he has not established service-connection for 
any ankylosis of the right arm joints.  The Board finds that 
the evidence does not show that grasping and manipulation 
could be accomplished equally well by an amputation stump 
with prosthesis.  The evidence shows that the veteran was 
capable of grasping and manipulation with his right hand and 
that the digits of his right hand were "quite dexterous," 
that they did not appear to have any pain, and that they were 
used very well to perform activities of daily living when the 
veteran was not paying attention or distracted.  

At his most recent examination, the veteran was able to 
adjust his glasses with his right hand and carry items in and 
out of a room, such as a bag of medication, with the hand 
without obvious pain and without any loss of dexterity of the 
remaining fingers, which was in stark contrast to his 
voluntary examination.  The examiner at the most recent 
examination felt that the veteran was capable of performing 
activities of daily living with the remaining digits of his 
right hand.  Thus, the Board finds that the veteran retains 
function of the right hand such that effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.

The provisions of 38 C.F.R. §§ 4.40, 4.45 (2000), pertaining 
to functional impairment in disabilities rated on the basis 
of limitation of motion, are not for application, because the 
veteran is already in receipt of an evaluation in excess of 
the maximum provided for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

The fact that the veteran has been shown to have good 
dexterity and ability to pick up and carry objects shows that 
he does not have loss of use of the hand.  38 C.F.R. 
§ 3.350(a)(2) (2000) (providing that loss of use of a hand 
exists where there is no remaining function other than that 
which would be equally well served by amputation at the site 
of election).  Thus a rating greater than 40 percent is not 
warranted.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 40 percent for radial 
arteriovenous malformation, status post amputation of the 
right (major) thumb are not met.  The preponderance of the 
evidence is against the veteran's claim and his claim is 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5125, 5152, 5216-5223 (2000).


III.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2000).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b) (2000).

The veteran has established service connection for radial 
arteriovenous malformation, status post amputation of the 
right (major) thumb, evaluated as 40 percent disabling; and 
for dysthymia, evaluated as 10 percent disabling.  The 
veteran has established a combined service-connected 
disability rating of 50 percent.  Therefore, the Board finds 
that the veteran does not meet the percentage disability 
requirements found in 38 C.F.R. § 4.16(a).  However, the 
Board must still evaluate whether the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities, such that a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities could be assigned pursuant to 38 C.F.R. 
§ 4.16(b).

In determining whether the veteran's service-connected 
disabilities result in his being unable to secure or follow a 
substantially gainful occupation, the Board has considered 
the medical evidence relating to his service-connected 
disabilities, which is recited above.

The Board finds that the current competent medical opinions 
are to the effect that the veteran is not precluded from 
securing or following a substantially gainful occupation 
solely by reason of his service-connected thumb amputation 
and mental disorder.  The August 1999 VA hand examination 
speculated that the veteran could be returned to employable 
condition with physical therapy and psychotherapy, the 
examiner did not specify or provide an opinion that the 
veteran was unemployable due solely to service-connected 
disability.  The most recent mental disorders examination 
conducted in September 1999 found that the veteran's very 
mild depression was definitely not enough to warrant 
unemployment.  The examiner noted that the veteran "would 
like to believe that because of his right hand he is unable 
to work," but felt that needed to be independently 
evaluated.  The September 2000 VA hand examination found that 
the veteran was capable of dexterous motion without apparent 
pain with the remaining digits of his right hand when he was 
distracted or not paying attention.  Thus, as the veteran's 
psychiatric symptomatology is shown to be very mild and as he 
retains function of the remaining digits of his right hand, 
the Board finds that the evidence does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.

This conclusion is supported by the report from the veteran's 
former employer that the veteran was able to perform his 
duties around a loading dock and performing yard work, until 
he inexplicably stopped appearing for work.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met.  The 
preponderance of the evidence is against the veteran's claim 
and his claim is denied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.16 (2000).


ORDER

Entitlement to an increased original rating for dysthymia, 
greater than 10 percent, is denied.

Entitlement to an increased rating, greater than 40 percent, 
for radial arteriovenous malformation, status post amputation 
of the right (major) thumb is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

